Citation Nr: 1116638	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-28 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.  He has additional unverified periods of service with the Army Reserve. 

The Board notes that the Veteran only appealed the issue of entitlement to service connection for bilateral hearing loss in his September 2008 VA Form 9.  In an attached statement, he specifically noted that he did not wish to appeal a claim for entitlement to service connection for arthritis of the feet, which was adjudicated in a September 2008 statement of the case.  As such, the only issue before the Board is entitlement to service connection for bilateral hearing loss.  

In May 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In May 2010, the Board remanded this claim for additional development.  Among the mandates contained therein, was the request that the RO verify the Veteran's service in the Reserves to include active duty for training and inactive duty for training dates.  It is noted that the Veteran has stated that he served in a medical Reserve Unit in Beloit, Wisconsin and then was transferred to Elkin Wisconsin.  The RO was to also request the Veteran's Army Reserve medical records.  The record reflects that in May 2010, the RO requested this information, and that in response was informed that the Veteran had active duty from February 1962 to February 1964 with no other active duty except for training purposes.  However, the actual dates of active duty for training were not supplied, and no Army Reserve medical records were obtained.  Thus the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to verify the Veteran's period(s) of service in the Army Reserve, including actual dates of active duty for training and inactive duty training.  The RO should contact the Records Management Center (RMC) and request records reflecting his duty status (i.e., active duty, active duty for training, and inactive duty for training dates) and the dates of each service.  The RO should also contact the Veteran's Reserve unit to obtain such information.  Written evidence of these actions must be added to the claims files.

2.  The RO should request the Veteran's Army Reserve medical records from all appropriate sources.  All attempts to obtain these records should be documented and associated with the claims file.

3.  Thereafter, the Veteran's claim of entitlement to service connection for bilateral hearing loss should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


